Per Curiam:
The single question presented by this appeal is whether the learned court erred in decreeing “that the corporation, the Seybert’s Church of the Evangelical Association of Williams-town, Pa., pay the costs accrued in this case out of the funds and property of said corporation.”
It is conceded that in cases such as this, the courts are invested with discretionary authority as to the disposition of costs. In view of the facts disclosed by the record in this case we are fully satisfied that the discretion, with which the learned president of the common pleas was thus invested, was wisely and justly exercised, and the decree should not be disturbed.
Decree affirmed and appeal dismissed with costs to be paid by appellants.